 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into on
October 6, 2005, by and between CytRx Corporation, a Delaware corporation
(“Employer”), and Mark A. Tepper, an individual (“Employee”), and shall be
deemed effective as of September 17, 2005 (the “Effective Date”).
     WHEREAS, Employer and Employee previously entered into an Employment
Agreement dated September 17, 2003, under which Employee has served as President
of CytRx Laboratories, Inc., a subsidiary of Employer, which agreement expired
by its terms as of September 17, 2005.
     WHEREAS, Employer and Employee desire to enter into a new employment
agreement under which Employee shall serve on a full-time basis as Employer’s
Senior Vice President-Drug Discovery on the terms set forth in this Agreement,
with the term of this new employment agreement to commence on the Effective
Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as Employer’s Senior Vice President-Drug
Discovery.
     2. Duties; Place of Employment. Employee shall perform in a professional
and business-like manner, and to the best of his ability, the duties described
on Schedule 1 to this Agreement and such other duties as are assigned to him
from time to time by Employer’s Chief Executive Officer. Employee understands
and agrees that his duties, title and authority may be changed from time to time
in the discretion of Employer’s Chief Executive Officer. Employee’s services
hereunder shall be rendered primarily at Employer’s offices in Worcester,
Massachusetts, or its environs, and to a lesser extent, at Employer’s principal
executive offices in Los Angeles, California.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder. Employee’s services shall be exclusive to Employer during the
term of this Agreement. Notwithstanding the foregoing, Employee shall be
entitled to serve without compensation on the board of directors of not more
than three profit or non-profit entities which do not compete with Employer in
the field of treatment, prevention or diagnosis of any disease indication for
which Employer or any subsidiary of Employer is seeking to develop or market
products (the “Field”), provided that such service does not entail a substantial
time commitment on Employee’s part and subject to having first obtained the
consent of Employer, which consent shall not unreasonably be withheld.
     4. Term. The term (the “Term”) of Employee’s employment hereunder shall
commence on the Effective Date and shall expire on the first anniversary
thereof, unless

 



--------------------------------------------------------------------------------



 



(a) each of Employer and Employee notifies the other at least 30 days prior to
the first anniversary of the date of this Agreement of its or his intention that
this Agreement instead expire on the second anniversary of the date of this
Agreement, which shall then be the expiration date or (b) sooner terminated in
accordance with Section 6. Neither party shall have any obligation to extend or
renew this Agreement.
     5. Compensation. As the total consideration for Employee’s services
rendered hereunder, Employer shall pay or provide Employee the following
compensation and benefits:
          5.1. Salary. Employer shall pay Employee an annual salary of Two
Hundred Fifty Thousand Dollars ($250,000), payable in 24 equal semi-monthly
installments on the 15th day and the last day of each calendar month during the
Term, with the first such installment due on September 30, 2005.
          5.2. Discretionary Bonus. Employee may be eligible for an annual bonus
for his services during the Term. Employee’s eligibility to receive a bonus, any
determination to award Employee such a bonus and, if awarded, the amount thereof
shall be in Employer’s sole discretion. In determining whether to award a bonus
and the amount, if any, of such bonus, Employer may consider, among other
factors, the achievement by Employer and Employee of the corporate objectives
set forth on Schedule 2 to this Agreement.
          5.3. Intentionally Omitted.
          5.4. Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee (excluding any
car allowance or commuting expenses) in connection with the performance of
Employee’s duties in accordance with Employer’s usual practices and policies in
effect from time to time, as approved by Employer’s Chief Executive Officer.
          5.5. Vacation. Employee shall be entitled to fifteen business days
vacation during the Term, without loss of salary hereunder, plus holidays, sick
leave and personal days as determined in accordance with Employer’s usual
practices and policies in effect from time to time during the Term.
          5.6. Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term. Schedule 3 hereto sets forth a summary of such plans and
policies as currently in effect. Employee acknowledges and agrees that, any such
plans or policies now or hereafter in effect may be modified or terminated by
Employer at any time in its discretion.
          5.7. Tax Withholding. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.

 



--------------------------------------------------------------------------------



 



     6. Expiration and Termination. This Agreement may be terminated as set
forth in this Section 6.
          6.1. Termination by Employer for Cause. Employer may terminate
Employee’s employment hereunder for “Cause” upon notice to Employee. “Cause” for
this purpose shall mean any of the following:
               (a) Employee’s breach of any material term of this Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee shall have previously received written notice from
Employer stating the nature of such breach and affording Employee at least ten
days to correct such breach;
               (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any misdemeanor, felony or other crime of moral turpitude;
               (c) Employee’s act of fraud or dishonesty injurious to Employer
or its reputation;
               (d) Employee’s continual failure or refusal to perform his
material duties as required under this Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
               (e) Employee’s act or omission that, in the reasonable
determination of Employer’s Board of Directors (or a Committee of the Board),
indicates alcohol or drug abuse by Employee; or
               (f) Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.
     Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination.
          6.2. Termination by Employer without Cause. Employer may also
terminate Employee’s employment without Cause upon five days notice to Employee.
Upon termination of Employee’s employment by Employer without Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled to (a) payment of (1) any accrued but unpaid salary and unused
vacation as provided in Sections 5.1 and 5.5 as of the date of such termination,
which shall be due and payable upon the effective date of such termination, and
(2) an amount, which shall be due and payable within ten days following the
effective date of such termination, equal to the salary that would otherwise be
payable as provided in Section 5.1 for the

 



--------------------------------------------------------------------------------



 



period (the “Severance Period”) commencing on the date of termination of
Employee’s employment and ending on the six-month anniversary of such date, and
(b) continued participation, at Employer’s cost and expense, during the
Severance Period in any Employer-sponsored group benefit plans in which Employee
was participating as of the date of termination.
          6.3. Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or by Employee, as the case may be) with respect to
Employee or, if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination.
          6.4. Termination by Employee. Employee shall have the right to
voluntarily terminate his employment hereunder at any time upon 30 days’ written
notice to Employer. A voluntary termination by Employee in accordance with this
Section 6.4 shall not be deemed a breach of this Agreement. Upon any voluntary
termination of employment by Employee pursuant to this Section 6.4, Employee
shall be entitled only to such payments and benefits as those described in
Section 6.1 for a termination by Employer for Cause.
     7. Inventions. Employee shall promptly disclose to Employer, and hereby
assigns and agrees to assign to Employer (or as otherwise directed by Employer),
his full right, title and interest to all Inventions (as defined below).
Employee agrees to cooperate fully with Employer, its attorneys and agents, in
the preparation and filing of all papers and other documents as may be required
to perfect Employer’s rights in and to any of such Inventions, including, but
not limited to, execution of any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and the performance of such
other acts (including, among others, the execution and delivery of instruments
of further assurance or confirmation) requested by Employer to assign the
Inventions to Employer and to permit Employer to file, obtain and enforce any
patents, copyrights or other proprietary rights in the Inventions, all at
Employer’s expense. Employee hereby designates Employer as his agent, and grants
to Employer a power of attorney with full power of substitution, which power of
attorney shall be deemed coupled with an interest, for the purpose of effecting
any such assignment hereunder from Employee to Employer. “Inventions” shall
mean, for purposes of this Section 7, ideas, discoveries, creations, manuscripts
and properties, innovations, improvements, know-how, inventions, trade secrets,
apparatus, developments, techniques, methods, biological processes, cell lines,
laboratory notebooks and formulas (whether or not patentable or copyrightable or
constituting trade secrets) conceived, made or discovered by Employee (whether
alone or with others) during the Term and/or as a result of confidential

 



--------------------------------------------------------------------------------



 



information (as referred to in Section 8 hereof) received from Employer (as
defined therein). Employee agrees to not use or incorporate any third party
proprietary information into any Inventions or to disclose such information to
Employer. Upon termination of this Agreement with Employer, Employee shall
provide to Employer in writing a full, signed statement of all Inventions in
which Employee participated prior to termination of this Agreement.
     8. Confidentiality; Non-Compete. While this Agreement is in effect and for
a period of five years thereafter, Employee shall hold and keep secret and
confidential all “trade secrets” (within the meaning of applicable law) and
other confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties hereunder;
provided, however, that with respect to trade secrets, Employee shall hold and
keep secret and confidential such trade secrets for so long as they remain trade
secrets under applicable law. Employee shall maintain in trust all such trade
secrets or other confidential or proprietary information, as Employer’s
property, including, but not limited to, all documents concerning Employer’s
business, including Employee’s work papers, telephone directories, customer
information and notes, and any and all copies thereof in Employee’s possession
or under Employee’s control. Upon the expiration or earlier termination of
Employee’s employment with Employer, or upon request by Employer, Employee shall
deliver to Employer all such documents belonging to Employer, including any and
all copies in Employee’s possession or under Employee’s control. For purposes of
Sections 7, 8 and 9, the term “Employer” shall include CytRx Corporation and its
affiliates. During the Term and for a one-year period thereafter (unless
Employer terminates this Agreement without Cause), Employee shall not be
employed with or serve as a consultant to or be a 5% or greater shareholder of
any entity that is competing, directly or indirectly, with Employer in the
Field, and Employee shall not solicit any employee of Employer for employment
with any other entity.
     9. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of this Agreement
and, accordingly, that Employer shall be entitled to equitable remedies,
including, without limitation, specific performance, temporary restraining
orders, and preliminary injunctions and permanent injunctions, to enforce such
Section without the necessity of proving actual damages in connection therewith.
This provision shall not, however, diminish Employer’s right to claim and
recover damages or enforce any other of its legal or equitable rights or
defenses.
     10. Indemnification; Insurance. Employer and Employee acknowledge that, as
the Senior Vice President – Drug Development of the Employer, Employee shall be
a corporate officer of Employer and, as such, Employee shall be entitled to
indemnification to the full extent provided by Employer to its officers,
directors and agents under the Employer’s Certificate of Incorporation and
Bylaws as in effect as of the date of this Agreement. Subject to his
insurability thereunder, Employer shall maintain Employee as an additional
insured under its current policy of directors and officers liability insurance

 



--------------------------------------------------------------------------------



 



and shall use commercially reasonable efforts to continue to insure Employee
thereunder, or under any replacement policies in effect from time to time,
during the Term.
     11. Severable Provisions. The provisions of this Agreement are severable
and if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     12. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon Employer, its successors and assigns and Employee and
his heirs and representatives. Neither party may assign this Agreement without
the prior written consent of the other party.
     13. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof. Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
     14. Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Compensation Committee and signed by the parties
hereto and unless such writing is made by an executive officer of Employer
(other than Employee). The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.
     15. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice-of-law rules.
     16. Notice. All notices and other communications under this Agreement shall
be in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
If to Employer:
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Facsimile: (310) 826-5529
Attention: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



If to Employee:
Mark A. Tepper, Ph.D.
508 Dudley Road
Newton, MA 02459
Facsimile: (617) 244-0518
     17. Intentionally Omitted.
     18. Survival. Sections 7 through 16 shall survive the expiration or
termination of this Agreement.
     19. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     20. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the New Employment Agreement the prevailing party shall be entitled
to recover its or his reasonable attorneys’ fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.
     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

            “EMPLOYER”
 
CytRx Corporation,
a Delaware corporation
      By:   /s/ STEVEN A. KRIEGSMAN         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer        “EMPLOYEE”
      /s/ MARK A. TEPPER       Mark A. Tepper, Ph.D.           

 